Citation Nr: 1308125	
Decision Date: 03/11/13    Archive Date: 03/20/13

DOCKET NO.  05-00 081A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for a left elbow disability.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

Appellant and Friend



ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran served on active duty from January 1955 to November 1957.

These matters come before the Board of Veterans' Appeals  (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida (RO). 

In June 2007, the Veteran testified during a hearing before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing is of record.

This case was remanded by the Board in September 2007, August 2010, and April 2012 for additional development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to a TDIU is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

The Veteran's service-connected left elbow disability has been manifested by painful limited motion without limitation of flexion of the forearm to 55 degrees or less, or limitation of extension limited to 100 degrees or more. 


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for a left elbow disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.71a, Diagnostic Codes 5299-5206 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to notify and assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 3.159 (2012); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated in May 2004, January 2005, October 2007, and in May 2009. 

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful or prejudicial falls upon party attacking agency determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and his representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim).  

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the most recent September 2012 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations with respect to the claim decided herein.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Increased rating

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2012).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating applies.  38 C.F.R. § 4.7 (2012).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2012). 

The Veteran's entire history is to be considered when assigning disability rating.  38 C.F.R. § 4.1 (2012); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

The Veteran was initially awarded service connection and assigned a 0 percent rating for a left elbow disability, residuals of a radial head fracture of the left forearm, effective November 18, 1977.  An April 1990 rating decision granted an increased rating of 20 percent rating, effective December 11, 1989, under Diagnostic Codes 5299-5206, based on a finding that the diagnostic code most analogous to the Veteran's disability was Diagnostic Code 5206, which contemplates limitation of flexion of the forearm.  38 C.F.R. § 4.71a, Diagnostic Codes 5099, 5206 (2012). 

In September 2002, the Veteran underwent a left total shoulder arthroplasty surgery on his left shoulder.  He subsequently filed a claim for an increased rating based on a post-operative left shoulder disability, which he asserted was secondary to his service-connected left elbow disability. 

In an October 2002 rating decision, the RO recharacterized the disability as that of status post left shoulder arthoplasty, with a 20 percent rating assigned as of November 1, 2003, which was rated under the diagnostic code pertaining to shoulder replacement/prosthesis, Diagnostic Code 5051.  38 C.F.R. § 4.71a (2012).

In an August 2010 decision, the Board concluded that service connection was in effect for both a left elbow disability and a left shoulder disability.  

In an April 2012 decision, the Board granted a 50 percent disability rating for the Veteran's left shoulder disability pursuant to the criteria provided under Diagnostic Code 5051, and remanded the issue of entitlement to a higher rating for the Veteran's left elbow disability.  

Thereafter, an April 2012 rating decision effectuated the Board's grant of a 50 percent disability rating for the left shoulder disability.  However, the RO did not properly describe the Veteran's disability being assigned the 50 percent disability rating as that for the Veteran's left shoulder disability, and continued to use the prior Diagnostic Code 5206 instead of 5051.  

In addition, in the September 2012 supplemental statement of the case, the RO focused on ratings higher than 50 percent for the left elbow, noting the Board decision in April 2012 granting a 50 percent rating for the Veteran's left shoulder disability with an earlier effective date.  The RO incorrectly concluded that the Veteran's rating for his service-connected left elbow disability was continued at 50 percent.  However, the Veteran's service-connected left elbow disability is currently rated as 20 percent disabling and his left shoulder disability as 50 percent disabling, two separate disability ratings.   

Therefore, the Board finds that the issue before the Board on appeal is entitlement to a rating in excess of 20 percent for the Veteran's service-connected left elbow disability.  The Board will address that issue.

The evidence shows that the Veteran is right-handed.  Therefore, the rating of his left elbow will assigned using criteria for the minor arm.  38 C.F.R. § 4.69 (2012). 

The Veteran's service-connected left elbow disability has been rated as 20 percent disabling since December 11, 1989, under Diagnostic Codes 5299-5206.  38 C.F.R. § 4.71a (2012).

Under Diagnostic Code 5206, limitation of flexion of the forearm for the minor extremity warrants a 20 percent rating when flexion is limited to 70 degrees, a 30 percent rating where flexion is limited to 55 degrees, and a 40 percent rating where flexion is limited to 45 degrees  38 C.F.R. § 4.71a (2012). 

Diagnostic Code 5207 pertains to limitation of extension of the forearm.  Under Diagnostic Code 5207, a 20 percent rating is warranted for extension of the minor forearm limited to 75 degrees or 90 degrees; a 30 percent rating is warranted for extension of the minor forearm limited to 100 degrees; and a 40 percent rating is warranted for extension of the minor forearm limited to 110 degrees.  38 C.F.R. § 4.71a (2012).  

Normal range of motion of the elbow is from 0 degrees of extension to 145 degrees of flexion.  Normal pronation of the forearm is to 80 degrees of pronation and 85 degrees of supination.  38 C.F.R. § 4.71, Plate I (2012).  

Elbow and forearm disabilities may also be rated under Diagnostic Codes 5205, 5209, 5210, 5211, and 5212 (2012).  Under Diagnostic Code 5205, ratings of up to 50 percent are available for ankylosis of the elbow of the minor extremity.  Under Diagnostic Code 5209, ratings of up to 50 percent may be assigned for disabilities of the elbow of the minor extremity manifested by flail joint or by joint fracture with marked cubitus varus, or cubitus valgus deformity, or with ununited fracture of the head of the radius.  Diagnostic Codes 5210, 5211, and 5212 provide for ratings of up to 40 percent for disability of the minor extremity manifested by nonunion or malunion of the radius or ulna.  Under Diagnostic Code 5213, loss of bone fusion with the hand fixed in supination or hyperpronation warrants a 30 percent rating.  38 C.F.R. § 4.71a (2012).

When rating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating based on functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination, to include during flare-ups and with repeated use, when those factors are not contemplated in the relevant rating criteria.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45, 4.59 (2012).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the Diagnostic Codes predicated on limitation of motion.  Johnson  v. Brown, 9 Vet. App. 7 (1996). 

A December 2004 VA examination report shows that the Veteran stated he was slowly losing motion in the left elbow.  He did not have pain, except for with changes in the weather when the discomfort rose to 3-4 out of 10 in intensity for several days.  He occasionally has sudden discomfort of a 5 out of 10 level when the elbow was forcibly extended, such as lifting a heavy object.  The Veteran did not use a brace or crutch on the left elbow.  He has not had any dislocation or recurrent subluxation and there was no evidence of any inflammatory arthritis.  He had several episodes of left olecranon bursitis, which had been treated conservatively.  Physical examination of the left elbow disclosed slight tenderness to palpation over the head of the radius and over the lateral epicondyle.  There was no crepitus.  Pronation and supination with the elbow at 90 degrees were both 0 to 90 degrees.  Inspection of the elbow disclosed a 15 degree flexion deformity and the range of motion in the left elbow joint was from +15 to +125 degrees, additional movements of extension or flexion being limited by marked exclamations of discomfort.  The examiner noted that the major limiting problem of the Veteran was related to his separately service-connected left shoulder range of motion.

The diagnosis was status post conservative management of past fracture, left elbow, with limited range of motion and symptoms of discomfort as described.  Upon review of the record, there appeared to have been a slight additional limitation of motion in the left elbow since the last VA examination.  There was a somewhat more prominent flexion deformity and limitation of flexion in comparison with past measurements.  X-rays of the left elbow showed moderate osteoarthritis, but no evidence of fractures.  

A September 2010 VA joints examination report shows that the Veteran reported that his left elbow pain had become more intense over the years and had increased in stiffness, with a commensurate decrease in his ability to use the left arm.  Summary of joint symptoms noted that the Veteran stated he had giving way of the left elbow and forearm, with pain, stiffness, weakness, decreased speed of joint motion, locking episodes several times a week, repeated effusions, symptoms of inflammation of warmth, swelling, tenderness, and severe flare-ups every one or two months that last three to seven days.  Awkward or abrupt movements and excessive physical activity exacerbated the left elbow pain, and rest relieves pain.  The Veteran was hardly able to use his left arm for even the simplest task when he was experiencing a flare-up.  Physical examination of the left elbow revealed findings of crepitus, tenderness, pain at rest, abnormal motion, and guarding of movement.  Range of motion revealed objective evidence of pain, left flexion of +5 to 120 degrees, left extension of 120 to -5 degrees, left pronation of 0 to 80 degrees and left supination of 0 to 85 degrees.  There was objective evidence of pain following repetitive motion, but there were no additional limitations.  There was no additional change of range of motion values and no pain, fatigue, weakness, or incoordination other than noted.  With left elbow flexion, pain began at 10 degrees and ended at 120 degrees.  On extension, pain began at 120 degrees and ended at -5 degrees.  On pronation, pain began at 20 degrees and ended at 80 degrees.  On supination, pain began at 20 degrees and ended at 85 degrees.  

The diagnosis was traumatic arthritis of the left elbow, status post fracture of the proximal radius with residuals.  The examiner opined that it appeared that the Veteran had experienced a significant increase in left elbow pain and a commensurate decrease in left elbow mobility and function.  Affects on occupational activities were noted as significant and described as decreased manual dexterity, problems lifting and carrying, difficulty reaching, decreased strength, and pain.  There were effects on daily activities, ranging from severe for chores, shopping, and exercise; to moderate for traveling and toileting; and preventing for sports.  

Considering the objective medical evidence of record in light of the pertinent rating criteria, the Board finds that a rating in excess of 20 percent for the Veteran's service-connected left elbow disability is not warranted. 

In this case, the Board finds no evidence that flexion of the Veteran's left elbow is limited to 70 degrees.  Therefore, a rating higher than 20 percent under Diagnostic Code 5206 is not warranted.  The Veteran also is not entitled to a rating in excess of 20 percent under the diagnostic criteria pertaining to limitation of extension.  The Veteran's elbow extension has not been limited to 100 degrees, the criteria necessary for the next higher of 30 percent.  Thus, the Board finds that the Veteran is not entitled to a higher rating for his left elbow disability under either Diagnostic Code 5206 or Diagnostic Code 5207.

The Board has considered entitlement to an increased rating due to pain and other factors causing functional impairment.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2012); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board recognizes that in a September 2010 VA examination, the examiner stated that the Veteran had a significant increase in pain which caused a decrease in range of motion.  However, while there was objective evidence of pain following repetitive motion, there were no additional limitations.  Further, there was no additional change of range of motion values and no pain, fatigue, weakness, or incoordination upon repetition.  Thus, even when considering additional functional loss due to pain, the evidence does not show limitation of flexion to 55 degrees or less, or extension limited to 100 degrees or more, such that a higher rating would be warranted.  Therefore, the Board finds that a rating higher than 20 percent is not warranted due to consideration of pain or other factors causing functional limitation.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2012); DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Board further observes that a higher rating is not warranted under any other applicable diagnostic code.  As the Veteran does not have ankylosis of the elbow of the minor extremity, disabilities of the elbow of the minor extremity manifested by flail joint or by joint fracture with marked cubitus varus, or cubitus valgus deformity, or with ununited fracture of the head of the radius, or that the Veteran's left elbow disability is manifested by nonunion or malunion of the radius or ulna, Diagnostic Codes 5205, 5209, 5210, 5211, and 5212 cannot serve as a basis for a rating in excess of 20 percent.  Diagnostic Code 5208 is not for application because there is not a combination of flexion limited to 100 degrees and extension limited to 45 degrees.  Finally, Diagnostic Code 5213 is inapplicable because there is no limitation of supination or pronation warranting a compensable rating.

The Board has considered whether referral for consideration of an extraschedular rating is warranted.  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008); Fisher v. Principi, 4 Vet. App. 57 (1993); 38 C.F.R. § 3.321(b)(1) (2012).  Factors for consideration in determining whether referral for an extraschedular rating is necessary include marked interference with employment or frequent periods of hospitalization that indicate that application of the regular schedular standards would be impracticable.  Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1) (2012).  The Board finds that referral is not warranted.  While the evidence of record shows that the Veteran's left elbow disability would result in some interference with employment, he is currently retired and the evidence does not show that this disability markedly interferes with employment beyond that contemplated in the assigned rating.  Moreover, the evidence does not show any hospitalizations due to the left elbow disability, separate from his service-connected left shoulder disability.  Consequently, the Board finds that the evidence does not establish that the criteria for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) are met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995). 

The Board also finds that staged ratings are not warranted, as the evidence does not shows that the Veteran's service-connected left elbow disability has warranted more than a 20 percent disability rating at any time during the pendency of the appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007)



ORDER

A rating in excess of 20 percent for a left elbow disability is denied. 


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review of the claim for entitlement to a TDIU.  

Initially, the Board notes that associated with the claims file are July 2012 email correspondence from VA indicating that the Veteran was pursuing employment goals through VA vocational rehabilitation.  However, only a statement from vocational rehabilitation is associated with the claims file.  Because VA provides vocational rehabilitation to determine if a Veteran is in need of rehabilitation due to an employment handicap, the Board finds that the Veteran's vocational rehabilitation records are relevant to his claim for TDIU benefits.  Therefore, the Board finds that the claim for a TDIU must be remanded in order to obtain the Veteran's VA vocational rehabilitation file.

In addition, in readjudicating the claim for a TDIU, the RO must address that the Veteran is service-connected for two separate disabilities, a left shoulder disability, rated as 50 percent disabling, and a left elbow disability, rated as 20 percent disabling in determining whether the Veteran meets the percentage rating criteria for TDIU.  38 C.F.R. § 4.16(a) (2012).

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.

1.   Obtain the Veteran's vocational rehabilitation file and associate it with his claims file.  If no records are available, documentation to that effect should be associated with the file.

2.  Then, readjudicate the claim for TDIU.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


